 

Exhibit 10.6

 

Confidentiality and Proprietary Rights Agreement

 

I, the undersigned employee or consultant, enter into this Confidentiality and
Proprietary Rights Agreement (Agreement) with ClearSign Combustion Corporation
(Company). This Agreement is effective immediately.

 

Company has researched, compiled and developed certain proprietary data,
including, but not limited to customer information, trade secrets, and other
information which is not generally disclosed by Company to the public. In the
course of my employment or consulting relationship with Company, I may acquire
knowledge (both orally and in writing) relating to confidential affairs of
Company and confidential, proprietary, and trade secret information. In
consideration of my employment or consulting relationship, and Company ‘s time,
effort and resources devoted to my training and briefing, and my access to
Confidential Information (defined below) that will assist me in performing my
duties, I agree as follows:

 

1. Confidential Information. “Confidential Information” is proprietary data that
has been researched, compiled, developed and/or maintained by Company, and which
is not generally known within the industry. Confidential Information includes,
but is not limited to, information, ideas, knowledge, data, or know-how related
to products, processes, software, designs, formulae, tests, research, business
and/or marketing plans and strategies, costs, profits, pricing, personnel and
financial information, capitalization and other corporate data and information,
and information about or obtained from customers, authors, suppliers,
consultants, licensees, or affiliates. Confidential Information also includes
information Company has received from third parties in confidence.

 

(a) Use and Disclosure Restrictions. I will not use or disclose Confidential
Information, in any form, for any purpose, except in the course of and for the
purposes of my employment or consulting relationship with Company and in
compliance with insider trading and information laws, rules, and regulations.

 

(b) Ownership of Information. I will obtain no right, title or interest in the
Confidential Information, or any related information or data. The Confidential
Information and related information shall remain the sole property of Company.

 

(c) Return of Information. I will return all Confidential Information, including
all copies in any form, to Company immediately upon termination of my employment
or consulting relationship with Company, or earlier upon request of Company.

 

2. Return of Property. In the course of my employment or consulting relationship
with Company, I may be provided with equipment, supplies, keys, credits cards,
software, and other property for business use (collectively, “Company
Property”). I will return all Company Property immediately upon termination of
my employment or consulting relationship with Company, or otherwise immediately
on Company’s request.

 

3. Assignment of Inventions.

 

(a) “Inventions” means ideas, improvements, designs, processes, formulas,
techniques, authored works (whether software or other forms), and/or discoveries
related to the use of electric and/or magnetic fields in flames, furnaces, and
combustion systems, including the Company’s Electrodynamic Combustion Control™
technology, whether or not reduced to writing, and whether or not patentable or
copyrightable.

 

(b) “Covered Work” means Inventions conceived by me (alone or with others) or
that are developed in whole or in part on Company time as an employee or
consultant, or in whole or in part using Company’s equipment, supplies, or
facilities, or that depend for their effectiveness on, or incorporate,
Confidential Information. An Invention I conceive or develop on Company time is
Covered Work whether or not my activities occur (i) on or off the premises, (ii)
before, during or after normal working hours, or (iii) within or without the
scope of work assigned to me.

 



Page 1 - Confidentiality And Proprietary Rights Agreement

 

 

(c) Assignment. I understand that Covered Work is work made for hire and, in any
case, owned exclusively by Company. To the extent any such Covered Work does not
qualify as work made for hire, I hereby assign to Company all worldwide right,
title and interest to all such Covered Work, whenever made. I hereby waive any
rights and claims I may have in any jurisdiction to any moral rights of “droit
moral” with respect to any Covered Work and confirm that Company has the right
to make, have made, and own enhancements, derivative works, and other
modifications to Covered Work.

 

(d) Reporting. I agree to inform an officer of Company if I intend to
incorporate into Company’s products or technology or otherwise use for Company’s
benefit any Invention I made that I believe is not a Covered Work. If I fail to
inform an officer of Company prior to such use of an Invention I made, I hereby
grant to company a non-exclusive, unlimited, perpetual, irrevocable, worldwide,
royalty-free right and license to use such Invention in connection with
Company’s business and in its sole discretion.

 

(e) Exceptions. Except as provided in section 3(d), this section 3 does not
apply to any Invention I made that predates my employment or consulting
relationship with Company and which is identified on Exhibit A to this
Agreement. This section 3 also does not apply to any invention for which no
equipment, supplies, facilities, or trade secret information of Company was used
and which was developed entirely on my own time, unless (i) the invention
relates directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work I performed for Company.

 

(f) Cooperation. I will reveal promptly all information relating to Inventions
and Covered Work to an appropriate officer of the Company, including apprising
such officer of the status of the items described in Exhibit A. At Company’s
expense, and for no additional compensation, I will cooperate fully and promptly
with Company and execute such documents as may be requested if Company desires
to seek, document, enhance, or defend Company’s ownership, copyright, patent,
trademark, or other intellectual property protection relating to any Covered
Work, even after I no longer work for Company. I appoint Company (and its
authorized agents) as my agent and attorney-in-fact for the following limited
purposes: to take any action to obtain patents, copyrights, or other kinds of
legal protection in Covered Works; to assign those rights to Company; and to
protect those rights from infringement. This appointment and power of attorney
are irrevocable. Any action taken by Company under this power of attorney will
have the same legal effect as if I did it myself.

 

4. No Violation of Contract. My acceptance of an employment or consulting
relationship with Company does not violate any contractual obligations I owe to
any third party. I will not use or disclose to Company confidential information
or trade secrets of any third party without that party’s consent. I acknowledge
that Company wishes me to abide strictly by the terms of valid and enforceable
obligations I have to prior employers or clients, and that I am to inform an
appropriate officer of the Company whenever I believe a task I am to perform for
the Company would put my ability to abide by those obligations at risk.

 

5. Employment. If I am an employee, I will devote my full time and attention to
the transaction of Company’s business while I am employed by Company. Nothing in
this Agreement creates an employment contract for a specific term or otherwise
alters the at-will nature of my employment with Company. Either party may
terminate the employment relationship at any time, for any reason, with or
without prior notice.

 

6. Conflict of Interest. While I am employed by or consulting for Company, I
will not work, directly or indirectly, for any company which competes with
Company, nor will I solicit Company customers, potential customers or contacts
for the purpose of selling products or services for any person or entity other
than Company.

 

7. Non-solicitation. For one year after my employment or consulting relationship
with Company terminates, regardless of the reason for termination, I will not
(a) directly solicit business from any person or entity which then is or was a
Company customer, client or prospect during the twelve (12) months prior to
termination, (b) induce any such person or entity to cease or reduce their
business relationship with Company; (c) induce any person to leave the
employment of Company; or (d) directly or indirectly hire or use the services of
any Company employee unless I obtain Company’s written consent. I will not aid
others in doing anything I am prohibited from doing myself under this paragraph,
whether as an employee, officer, director, shareholder, partner, consultant or
otherwise. For purposes of this paragraph, the term “solicit” includes (i)
responding to requests for proposals and invitations for bids, (ii) initiating
contacts with customers, clients, or prospects of Company for the purpose of
advising them that I no longer am employed by or consulting for Company and am
available for work which is competitive with the services offered by Company,
and (iii) participating in joint ventures or acting as a consultant or
subcontractor or employee of others who directly solicit business prohibited by
this Agreement. The term “Company employee” includes any then current employee
of Company or any person who has left the employ of Company within the then
previous six (6) months. The terms “Company client” and “Company customer”
include any parent corporation, subsidiary corporation, affiliate corporation or
partner or joint venture of a client or customer. “Company prospect” means any
person or entity to whom Company has submitted a bid or proposal within the then
immediately preceding six (6) months.

 



Page 2 - Confidentiality And Proprietary Rights Agreement

 

 

8. Noncompetition. For one year following termination of my employment for any
reason, I will not directly Compete (defined below) with Company anywhere
Company is doing or has plans to do business, nor will I engage in any other
activity which would conflict with the Company’s business, or interfere with my
obligations to the Company. “Compete” means directly: (i) have any financial
interest in, (ii) join, operate, control or participate in, or be connected as
an officer, employee, agent, independent contractor, partner, principal or
shareholder with (except as holder of not more than five percent (5%) of the
outstanding stock of any class of a corporation, the stock of which is actively
publicly traded) or (iii) provide services in any capacity to those
participating in the ownership, management, operation or control of, and/or (iv)
act as a consultant or subcontractor to, a Competitive Business (defined below).
“Competitive Business” means any corporation, proprietorship, association or
other entity or person engaged in the sale, production and/or development of
products or the rendering of services of a kind similar to or competitive with
that sold, produced, developed or rendered by Company as of the date my
employment or consulting relationship terminates. Currently, the Company
believes that it and its Electrodynamic Combustion Control™ technology have no
competitors.

 

9. Continuation of Obligations. Except to the extent this Agreement provides
otherwise, the restrictions of and my obligations under this Agreement will
continue after my employment or consulting relationship terminates, regardless
of the reason for termination. Upon termination of my employment or consulting
relationship, I agree to execute and deliver to Company the Termination
Certification in the form attached as Exhibit B to this Agreement.

 

10. Consent to Injunction. I acknowledge that Company would suffer irreparable
harm for which monetary damages alone would not adequately compensate Company if
I breached this Agreement. For that reason, I agree Company shall be entitled to
injunctive relief to enjoin any breach or threatened breach of this Agreement,
in addition to any other available remedies.

 

11. Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Washington, without regard
to conflict of law principles. The exclusive jurisdiction for any action to
interpret or enforce this Agreement shall be State of Washington.

 

12. Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to its
attorney fees, costs, and out-of-pocket expenses, at trial and on appeal.

 

13. Waiver. Company’s failure to demand strict performance of any provision of
this Agreement shall not constitute a waiver of any provision, term, covenant,
or condition of this Agreement or the right to demand strict performance in the
future.

 

14. Successors and Assigns. This Agreement shall be binding upon my heirs,
executors, administrators or other legal representatives and may be assigned and
enforced by Company, its successors and assigns. As used in this Agreement, the
term “Company” shall include Company, its subsidiaries, subdivisions, and
affiliates.

 



Page 3 - Confidentiality And Proprietary Rights Agreement

 

 

15. Entire Agreement. This Agreement and any confidentiality, nonsolicitation,
and/or noncompetition agreement I entered into with Company or any predecessor
company acquired by or affiliated with Company, constitute the entire agreement
of Company and me with respect to the subject matter of this Agreement. Each of
the rights, obligations and remedies provided for in these agreements shall be
cumulative.

 

16. Severability and Enforcement. The parties agree that any provision of this
Agreement or its application that is held invalid shall be modified as necessary
to render it valid and enforceable. If any provision of this Agreement or its
application is held invalid and cannot be modified to render it valid and
enforceable, the invalidity shall not affect other obligations, provisions, or
applications of this Agreement which can be given effect without the invalid
provisions or applications.

 

17. Opportunity for Review. I acknowledge that I have carefully read the
foregoing Agreement, understand its contents, and signed it voluntarily.

 



Print Name    



 

Check one:

____ Employee

____ Consultant

 



Signature             Date:      



 



Page 4 - Confidentiality And Proprietary Rights Agreement

 

 

Exhibit A

 

List of Prior Inventions and Original Works of Authorship Excluded from Section
3

 

 



Title Date Identifying Number or Description





 

 

 

_______No inventions or improvements

 

_______Additional sheets attached

 





Print Name           Signature             Date:      



 

 

 

 

Exhibit B

 

Termination Certification

(to be completed at time of termination)

 

I hereby certify that I have returned all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, flow charts, materials, equipment, documents,
and property, including copies and reproductions of all of the aforementioned
items belonging to Company, its subsidiaries, affiliates, successors and
assigns, and deleted all Confidential Information from all personal computers
and servers that are not within Company’s control, excepting only (i) my
personal copies of records relating to my employment; (ii) my personal copies of
any materials previously distributed generally to stockholders of the Company;
and (iii) my copy of this Agreement. I further certify that I have complied with
all the terms of the Company’s Confidentiality and Proprietary Rights Agreement
signed by me, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by me (solely or jointly with
others) covered by that agreement.

 

I hereby affirm my continuing obligations under the Company’s Confidentiality
and Proprietary Rights Agreement, notwithstanding the termination of my
employment or consulting relationship.

 



Print Name           Signature             Date:      

 



 

